Citation Nr: 1550095	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-37 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a toenail disorder, to include onychomycosis.

3.  Entitlement to a compensable initial evaluation for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and an August 2013 rating decision of the RO in Roanoke, Virginia.

In July 2015, the Veteran testified before the undersigned at a Board hearing held at VA's Central Office in Washington, DC.  A transcript of that hearing is of record.

Given the overlapping symptomatology and similarity between the claims for service connection for PTSD and depression, the Board has re-characterized these to a single issue as reflected on the title page. 

The Board notes that the Veteran filed a timely notice of disagreement to a January 2015 rating decision.  As the RO appears to be processing the appeal as shown by a March 2015 letter to the Veteran explaining the appeal process, the Board declines to remand the case for the issuance of a statement of the case at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder and entitlement to an initial compensable evaluation for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Dystrophic toenails and onychomycosis were not manifest during service, and are not attributable to service.


CONCLUSION OF LAW

A toenail disorder, to include onychomycosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2013.  The claim was last adjudicated in September 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, hearing testimony, and lay statements have been associated with the record.  The Board notes that there is no separation examination of record for the Veteran's period of active service.  However, there are a number of service treatment records associated with the claims file.  A January 2012 response from the Personnel Information Exchange System (PIES) indicated that all available service treatment records were mailed.  It appears to the Board that all available service treatment records were received by VA.  Accordingly, there is no indication that a separation examination report was created and is missing or unavailable.  

In July 2013, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his toenail disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims he has a toenail condition due to service.  In the July 2015 VA hearing, the Veteran testified that the big toe and the fifth toe on each foot are black.  He claims this is due to a cold weather injury he sustained in service.

On this record, the Report of Medical Examination at entrance to service showed a normal clinical evaluation of the feet.  Service treatment records dated March 1981 show the Veteran complained of right foot pain.  The record from that date notes that the Veteran did not have a history of feet problems.  The Veteran was instructed to take Tylenol and was returned to duty.

In May 1981, the Veteran was treated for an ingrown toenail of the left foot.  Examination revealed tenderness to the lower fifth metatarsal with no redness and no discoloration.  In April 1983, the Veteran sustained a laceration to the top of his foot, which required sutures.  Service treatment records also show treatment for a cold weather injury in October 1983 that caused numbness of the feet, and an alternating numb and throbbing sensation to the left great toe.  On examination, the toes blanched well.  There were good distal pulses and no sign of blistering.  The assessment was recovery of a cold injury, tinea pedis.

As discussed above, there is no separation examination of record.  A September 1995 enlistment examination for the Army National Guard shows, with respect to the Veteran's feet, there was with mild, asymptomatic hallux valgus, and pes planus.  In his report of medical history at that time, the Veteran denied foot trouble.

A July 2013 VA foot examination revealed diagnoses of hallux valgus and dystrophic toenail.  It was noted the dystrophic toenail did not appear to be onychomycosis.  At the examination, the Veteran reported his feet problem started in 1981 to 1983 while in Germany after frostbite.  He stated that both great toenails get thick and the left 5th toenail turned dark.  He reported that the toenails have never been removed or treated, although he treated his own toenails with cream, which has not helped.  He reported that his feet were "pretty" when he was young, and that he felt a burning at times, and numbness at times.

The examiner noted that there was no mention about hallux valgus or any toenail problem in service except once for ingrown toenail of the left great toenail, which was treated and resolved.  The examiner opined that dystrophic toenail and mild hallux valgus were less likely than not related to service.  The examiner reasoned that a dystrophic toenail was not found in the description of the podiatry visit in service; there was no onychomycosis of toenail at the examination; and there was only a recent note regarding an inability to trim the toenail(s) due to thickness and discoloration.

VA treatment records for July 2011 note the Veteran's history of frost bite in the service, and note that the right great toenail is black.  The examination at that time showed a brittle and dark great toe.  The assessment was "feet pain -tinea pedis/onychomycosis-podiatry consult."  

A VA treatment record for June 2013 notes the Veteran stated he has chronic burning and numbness into both feet and toes.  The Veteran was examined in August 2013 for complaints of pain of the great toenail.  A May 2014 treatment record shows treatment for discoloration of his toenails and a burning sensation in his feet.  Physical examination revealed discoloration of the right foot great toenail.  The assessment was great toe discoloration.  It was noted that the Veteran requested removal of the nail.  A fungus infection was also assessed and clotrimazole cream was prescribed.  

Based on a review of the record, the Board finds that service connection for a toenail disability is not warranted.  The preponderance of the evidence shows that the current dystrophic toenail is not related to the in-service ingrown toenail.  Moreover, onychomycosis was not manifest in service.

The service treatment records from May 1981 show that the ingrown toenail was treated and resolved.  Similarly, the October 1983 cold injury was resolved, as indicated by the service treatment records.  Other in-service complaints relate to the Veteran's feet, not his toenails.  The report of examination for entry into the Army National Guard noted pes planus and hallux valgus, but no other foot problem.  The Veteran denied foot problems at that time, making it likely that his toenails were not a problem at that time.

Other than by the Veteran's lay statements, the first indication of black toenails or onychomycosis is the July 2011 VA treatment record.  This complaint is many years after active service and after the Veteran's denial of foot problems in 1995.  Thus, this is evidence that the current foot problems are unrelated to service.  

Moreover, the VA examiner's opinion provides strong evidence against a nexus between the in-service complaint relating to the Veteran's toenails and the current toenail disabilities.  Therein, the examiner found that the in-service ingrown toenail was treated and resolved.  Further, the examiner noted the Veteran's contention about the cold weather injury, thus indicating the examiner considered the Veteran's lay statement in the opinion.  Although the examiner did not expressly note the cold weather injury as it relates to the current toenail disability in the conclusion portion of the opinion, a negative nexus can be implied from reading the medical opinion as a whole.  

The Board finds the affirmative evidence of the service treatment records, and the July 2013 VA examination report to be the most probative evidence of record.  The May 1981 record of the ingrown toenail and the October 1983 record of recovery from cold injury are specific, based on an objective examination, and documented at the time of the occurrence.  The July 2013 opinion is highly probative because it is specific, considered the Veteran's lay contentions, and was provided by a medical professional with specialized training and experience in evaluating medical etiologies.  

The Board recognizes that in certain circumstances a Veteran is competent to report medical diagnoses and symptoms.  In this case, the Board accepts as credible the Veteran's lay assertions as to having a toenail condition during service.  However, the most probative evidence outweighs the Veteran's contention that the current toenail disorder is related to service.  In this regard, the opinion made by the medical practitioner after consideration of the Veteran's lay statements and examination of the Veteran are afforded more probative weight than the Veteran's lay statements made years after separation from service.  The examiner was well aware of the Veteran's statements regarding in-service events as well as the medical findings at that time as evidenced by comments in the examination report to this end.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran's dystrophic toenails and onychomycosis are related to service.  Accordingly, service connection for a toenail disability is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a toenail disorder is denied.
REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims of service connection for an acquired psychiatric disorder and an increased evaluation for tinea pedis.  See 38 C.F.R. § 19.9 (2015).  With respect to the acquired psychiatric disorder claim, a June 2013 VA psychology assessment resulted in diagnoses of major depressive disorder with psychotic features, anxiety disorder not otherwise specified, and polysubstance abuse.  The report of the assessment indicates that the Veteran witnessed a fellow servicemember being killed between two tanks.  According to the report, the Veteran also had to fight with others while in the service as "they tried to put his battle buddy's issues on him."  Other evidence of record recounts similar occurrences.  This evidence suggests that there was an event that occurred in service, and that the current psychiatric diagnoses may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  Accordingly, a VA examination to determine the etiology of the psychiatric disorders is warranted.

With regard to PTSD specifically, the Veteran's reported stressors are those referenced above.  The Veteran gives two specific last names of a claimed victim and indicates the incidents occurred when the Veteran was deployed to Germany.  Service records show the Veteran was in Germany from June 1981 to December 1982.  The Veteran submitted a link to a website of the Association of Third Armored Division Veterans, which could possibly corroborate his claimed stressor.  See http://www.3ad.org/cold-war/cold-war-casualties/.

Nonetheless, in a November 2012 VA memorandum, the RO found there was insufficient information to send to the Joint Service Records Research Center (JSRRC) to corroborate the stressful event because the Veteran could not narrow the date of the incident to a two-month range.  In Gagne v. McDonald, the Court of Appeals for Veterans Claims required VA to submit to the JSRRC multiple requests for records of a stressor event, each request encompassing a different 60-day period, to cover the relevant period.  No. 14-0334, __ Vet. App. __ (Oct. 19, 2015).  Such development would apply here if the Veteran is found to have a PTSD diagnosis.

In that regard, the Veteran had been given PTSD diagnoses, however, the June 2013 psychological assessment indicated that a PTSD diagnosis was not applicable.  In the examination to be performed on remand, the issue of whether a PTSD diagnosis is warranted should be addressed.

With respect to tinea pedis, in the July 2015 hearing, the Veteran's representative indicated that his foot condition has worsened.  According to the hearing testimony, the Veteran now uses a walker due to pain in his feet.  The Veteran's last VA examination with respect to the severity of his tinea pedis was in July 2013.  As there is an indication in the record that his condition has changed since the last examination, remand for a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, schedule the Veteran for a VA mental disorders examination to determine the nature of any acquired psychiatric disability to include PTSD, major depressive disorder, and anxiety disorder and to obtain an opinion as to whether such is possibly related to service.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability is related to service.  

If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis.  

A rationale for all opinions expressed should be provided.

3.  If the VA examiner finds that a diagnosis of PTSD is warranted, then attempt to corroborate the Veteran's claimed stressor(s) by, at a minimum, submitting to the JSRRC multiple requests for records of the stressor event, each request encompassing a different 60-day period, to cover the period of the Veteran's service in Germany.

4.  Schedule the Veteran for a VA foot examination to determine the severity of his tinea pedis.  The examiner should comment on whether the burning, pain, and numbness experienced by the Veteran are related to the service-connected tinea pedis.

All necessary tests should be performed and the results reported.  A rationale for any opinion should be provided.

5.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


